 

       
Work
 
CERTIFICATE OF DEPOSIT
 
Quebec:: 
   
15415- 'I
                 
Subject:
Collective agreement (R)
 
W certificate:
DQ-2010-3485 N° dossy of accreditation: AM-1003-0159
EMPLOYER
 
TRANSFORMER BEMAG INC.
 
33, STREET RACINE
FARNHAM OC J2N 3A3
 
 
Branch of industry: Deprived
 
 
ASSOCIATION
 
QUÉBÉCOIS TRADE UNION OF THE
EMPLOYEES AND EMPLOYEES OF SERVICE,
LOCAL SECTION 298 (FTQ)
 
565, BOULEVARD CRÉMAZIE IS, OFFICE 4300
MONTREAL QC H2M 2V6
 
 
Affiliation:   Federation of the Workers and Workers of Quebec
[jgna.jpg]
Date signature: 2010-06-03
Date deposit:    2010-06-07
Number of
Paid employees : 55
Date beginning: 2010-06-03
Expiration date: 2013-03-15
Remarque :
               
Guy Layerdière
(418} 646-6365 2010-06-10
   
Employee (E) with the emission
Telephone Date
       

 
 
Person in charge of documents in labor relations
Direction of information on work
Ministry of Labor
200, way Holy-Foy, is staged
Quebec (Quebec), G1R 5S1
Telephone: (418) 643-4907
Fax: (418) 644-6969
 
 
 

--------------------------------------------------------------------------------

 
 
[sqees.jpg]

 
COLLECTIVE
AGREEMENT
 
 

 
Between: 
TRANSFORMER BEMAG INC.

33, street Root
Farnham (Quebec) J2N 3A3
 
Called hereafter: The employer
 
 
 
And:
QUÉBÉCOIS TRADE UNION OF THE EMPLOYEES
AND EMPLOYEES OF SERVICE, LOCAL SECTION
298 (FTQ)

565, boul. Crémazie Is, office 4300
Montreal (Quebec) H2M 2V6
 
Called hereafter: The trade union



 
2010
-
2013
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
Articles




1
PURPOSE OF AGREEMENT
5
2
DEFINITIONS
5
3
TRADE-UNION RECOGNITION
7
4
MANAGEMENT RIGHTS
7
5
DISCRIMINATION
8
6
TRADE-UNION MEMBERSHIP
8
7
TRADE-UNION MEETINGS
9
8
UNION ACTIVITIES AND FREEDOM OF ACTION
9
9
ABSENCE FOR PUBLIC SERVICE
11
10
UNPAID LEAVE
12
11
SENIORITY
12
12
VOLUNTARY CHANGE
15
13
DISCIPLINARY MEASURES
18
14
GRIEVANCES
19
15
WORK HOURS
21
16
OVERTIME
22
17
PAID LEAVES
23
18
HOLIDAYS
25
19
VACATIONS
26
20
SAFETY AND HEALTH
27
21
PAYMENT OF WAGES
29
22
TRAINING
31
23
LAY-OFF NOTICES
32
24
RESTROOMS
32
25
PARKING
32
26
PERSONAL VEHICLE
 33
27
APPENDICES AND LETTERS OF AGREEMENT
33
28
SUBCONTRACTING
 33
29
ACQUIRED PRIVILEGES
34
30
SOLIDARITY FUNDS FTQ
34
31
INSURANCES
 34
32
SICK PAY
35

33
TERM OF AGREEMENT
 36
 
APPENDIX A - TITLES OF EMPLOYMENT, RATE AND SCALES OF WAGES
 38
 
APPENDIX B - SHIFT PREMIUMS
 41
 
LETTER OF AGREEMENT
43

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 1
PURPOSE OF AGREEMENT


1.01
The goals of this agreement are to promote and maintain relations harmonious
between the employer, the employees and the trade union, to establish right work
conditions for the employees and a mechanism facilitating the regulation of
objections which can occur throughout agreement.

 
ARTICLE 2
DEFINITIONS


2.01
For the ends of interpretation and application of the provisions of the
agreement, unless the context is opposed to it, the following terms mean:



2.02
Agreement



The present collective agreement of work.


2.03
Paid employee



Any employee with the employment of the employer and subjugated to the
collective agreement.


2.04
Paid regular wage-earner



Nominate any employee who supplemented the period of probation. This employee
holds a station.


2.05
Nobody part-time wage-earner



Nominate any employee engaged or affected to replace all absences or to counter
a temporary addition of work one duration maximum six (6) months.


2.06
As soon as a new employee finishes the period of probation, the employer must
inform the person  in writing of the statute (wage-earner regular or part-time)
who is granted to him, with copy with the local trade union.  The same procedure
applies when the employee changes statute.

 
 
 
4

--------------------------------------------------------------------------------

 


2.07
Nobody paid in probation



Nominate any employee who did not supplement the period of probation envisaged
in paragraph 11.02.


2.08
Promotion



Assignment of a employee of a title of employment, envisaging a standard of
higher wages.


2.09
Demotion



Assigning an employee from one job title, providing for a wage at a lower rate .


2.10
Transfer



Indicate the assignment of a employee of a station with another, with or without
change of title of employment, and comprising a rate or a scale of wages of
which the maximum is identical.


2.11
Supplantation



Action of an employee who by virtue of his seniority rights, is ousted from his
post by another employee.


2.12
End of the week



Saturdays and Sunday.


2.13
Day of rest



Full a twenty-four (24) hours period.


2.14
Trade union



Québécois trade union of the employees and employees of service, local section
298 (FTQ).


2.15
Employer



Transformer Bemag lnc.
 
 
5

--------------------------------------------------------------------------------

 
 
2.16
Wages



For purposes of applying the benefits provided under this agreement, the salary
and bonuses and benefits related to employment.


Moreover, when referring to the concept of annual salary or any other equivalent
expression, this includes any compensation received as a holiday and paid leave
under the provisions of this Agreement.


ARTICLE 3
TRADE-UNION RECOGNITION


3.01 a)
The employer recognizes the trade union as being the single agent negotiator and
agent of the paid employees aimed by the certificate of emitted accreditation
October 2nd the 1998.



If a difficulty of interpretation arises about the certificate of accreditation,
it belongs to the Commission of the business relations to interpret the
direction of this text and no court of arbitration can be invited to come to a
conclusion about this interpretation.


3.02
No particular agreement relative to different work conditions or not envisaged
with the collective agreement is valid unless it received the written approval
of the trade union. The employer transmits to the trade union copies directives
on the work conditions addressed to a group or the whole of the paid people.



3.03
The people excluded from the unit of negotiation do not achieve the work which
concerns in all or partly the unit of negotiation, except in the following
circumstances:



Necessary work in the event of urgency or in waiting of the arrival of a
employee  recalled to work.


Necessary work and reasonable having for goal the training or the formation of
the employee, as within the framework of the development of a new manufacturing
process, a new product or within the framework of tests relative to new
equipment or new tools. Such a work should not on foot have like consequence a
setting or an abolition of station or prevent the creation of a new station
beyond of a three (3) months period in this last case.


Necessary work can imports the circumstances to protect the life from the paid
people or to avoid or decrease by the damage at the time of the imminence of a
disaster.


ARTICLE 4
MANAGEMENT RIGHTS


4.01
The trade union acknowledges the right of the employer to the exercise of his
way, management and administration, administrative duties compatible with the
provisions of this agreement and the relevant laws.



 
6

--------------------------------------------------------------------------------

 
 
ARTICLE 5
DISCRIMINATION


5.01 a)
For purposes of application of this collective agreement, neither the employer,
neither the trade union, nor their respective representatives, exert threats,
constraints or discrimination against a person paid because of her race, of its
color, its nationality, its social origin, its language, its sex, its sexual
orientation, its civil status, its age, its religious beliefs or their absence,
his political opinions, its handicap, or the legitimate exercise and in good
faith of a law which present convention or the law recognizes to him.



In spite of what precedes, a distinction, exclusion or preference based on the
necessary requirements to achieve the tasks of a station are famous
nondiscriminatory.


ARTICLE 6
TRADE-UNION MEMBERSHIP


6.01
All employees must be member of the trade union during the signature of this
agreement, like condition of the maintenance of their employment.



6.02
As of their date of entry, all the new employees must become members of the
trade union as a condition of their employment.



6.03
The employer is not held, under the terms of paragraphs 6.01 and 6.02, to
dismiss a employee because the trade union will have eliminated it from its
frameworks unless:



a)            The employee was engaged against a provision of the collective
agreement;


b)           The employee took part, at the instigation or with direct aid or
indirect of its employer or a person acting for this last, with an activity
against accredited association.


However, the aforementioned employee will remain subjected to the stipulations
of paragraph 6.04 of present.


6.04
Like condition of the maintenance of their employment, all the  employees must
pay the trade union an amount equal to the trade union due fixed by the trade
union.



6.05
The employer retains as of the first pay, for the duration of this agreement, on
the pay of each employee, the trade union due fixed by the trade union and sends
one (1) time per month the sums thus perceived, at the latest the fifteen (15)
of the month, with the general secretary of the trade union.



It falls to the employer to see with the integral application of this paragraph.


6.06
The employer monthly provides in double specimen to the trade union the
following information:



a)           Names of the subscribed paid people and amounts thus selected;
 
 
7

--------------------------------------------------------------------------------

 
 
b)           The name of the people who leave the use and the date of their
departure;


c)           The name of the new paid people and their date of recruitment;


d)           Changes of address and phone number brought to its attention.


6.07
a)
If a employee is absent at the time to pay her trade union due, the deduction
must be made with same the first pays that it receives immediately after her
return to work.



b)           The amount to deduct each week in order to catch up with the
arrears is fixed by agreement between the employer, the trade union and the
employee.


c)           For the vacancies, the trade union due is retained on the pay
poured at the beginning for the vacancies.


6.08
When one or the other of •parts requires of the Commission of labor relations to
rule if a person is understood in the unit of negotiation, the employer retains
the trade union due or his equivalent until the decision of the Commission of
the labor relations to then give it in accordance with the aforementioned
decision. This reserve is done as from the beginning of the month following the
deposit of a request for this purpose.



6.09
The amounts of union dues must appear on the forms T4 and RL-1.



ARTICLE 7
TRADE UNION MEETINGS


7.01
The employer meets at the disposal of trade union a table which is used
exclusively for trade-union ends.



ARTICLE 8
UNION ACTIVITIES AND FREEDOM OF ACTION


8.01
a)
The trade union and the employer recognize and are appropriate that the paid
people members of the executive should not take that time reasonably necessary
during the work hours to see with the application of this agreement. The
employee should never leave her work station without the preliminary permission
of the employer to fulfill her functions of union representative. The employer
does not refuse the permission with the deputy person to leave his station to
see with the application of agreement except if its absence disturbed the normal
operations of production. In this last case, the employer can limit to fifteen
(15) minutes per day the time of intervention, if necessary.



b)           The people officers appointed by the trade union can go away from
their work, without balance, to attend the congresses of the various trade-union
authorities like to the other trade-union activities. The employer can refuse
any trade-union release for more than two (2) people paid at the same time.
 
 
8

--------------------------------------------------------------------------------

 

 
c)           The employer pays the regular wage with the person thus released
and dispatches with the trade union a state of account for this purpose
including the date and the duration of each absence. The trade union refunds the
employer as soon as possible. The whole is made for the person paid without loss
of advantages and its absence constitutes one of them authorized.


d)           With the preliminary permission of the employer, a maximum of two
(2) members of the executive can, during the normal hours of work, to go away
from their work without loss of wages to meet.


e)           Members, trade union and/or to discuss with the employer:. any
disagreement which can occur. The frequency of these meetings owes be reasonable
and not to disturb the normal operations of production.


The employer grants to a half day (1/2) of trade-union release per week to one
(1) employee  paid indicated by the trade union for purposes of application of
this collective agreement and the regulation of the objections.


After request of the trade union, the distribution could also be one half-day
per week.


Such release has an effect which extends over one duration from twenty-four (24)
hours. The employee is deemed to be at work.


8.02
The employee designated by the trade union to form the committee of negotiation
can go away from their work for the negotiation sessions, conciliation or
arbitration for the renewal of the collective agreement.  The committee is made
of two (2) employees.



During such absences, employees are deemed to be at work. The period extends
over a period of twenty four (24)


8.03
At the time of an arbitration, the employee plaintiff, one (1) member of the
executive committee of the local trade union as two (2) paid people acting as
pilot are released from their work and this, without loss of wages.



8.04
Unpaid leave for trade-union function



On written request of the trade union, the employer releases a person paid to
achieve a trade-union function.


If it is about a nonelective function, the employee must make her choice within
a time twenty-four (24) months as from her release. The expired time, it cannot
require to return to the service of the employer and it is regarded as having
given its resignation.


8.05
In the case of an elective function, the unpaid leave is renewable year by year
in as much as the continuous employee to occupy this function and that she makes
the request of it.

 
 
9

--------------------------------------------------------------------------------

 
 
8.06
During the absences envisaged in paragraphs 8.04 and 8:05, nobody paid preserve
his seniority but it receives nor does not acquire any wages and other benefit.



8.07
The employee who wishes to take again their employment and which meets the
above-mentioned conditions must give to the employer a written notice of at
least fifteen (15) days.



8.08
With the return of the employee exerting a trade-union function according to
methods Ci-high envisaged, the employer takes again this person paid with the
employment which it usually occupied at the time of the beginning of her leave,
except if its station were abolished and, in such a case, the relative
tendencies with supplantation apply.



8.09
It is understood that any permission of absence, granted according to the manner
envisaged to the present article, does not assign the statute of a employee
given to the provisions of paragraphs 2.04 and 2.05.



8.10
The trade union informs in writing the employer of the name of the members of
the executive committee of the local trade union.



8.11
a)
the employer receives on go preliminary, at his offices or any other place which
it determines, the representative external of the trade union in order to
discuss with him a specific problem concerning the application or interpretation
convention.



b)           The external representative of the trade union can, after having
obtained the prior approval of the employer, which will not be refused without a
reasonable reason, to meet the people paid on the workplaces and this, without
loss of wages for the aforementioned people. The aforementioned meeting should
not exceed one (1) hour.


8.12
The employer puts at the disposal of people representing of the trade union an
arranged room, of exclusive use and which understands at least a table, chairs,
a telephone and a sorter.



ARTICLE 9
ABSENCE FOR PUBLIC SERVICE


9.01
The employee candidate with the performance of a civic duty is entitled to a
thirty (30) days unpaid leave preceding the date by election. If she is elected
to that the station, she is entitled to an unpaid leave for the duration of her
mandate, if it is about a mandate requiring a full availability of its share. In
this case, the employee preserves her seniority. At the end of her mandate, the
employee will have to warn in writing the employer at least fifteen (15) days in
advance of its desire of to resume work.

 
 
10

--------------------------------------------------------------------------------

 

 
9.02
Any employee who must appear before Court or with an investigation before or
after her normal day of work, during a leave, in a cause which has occurred in
the course of her work and in relation to her work or implying the employer or
in a cause of industrial accident, is refunded by the employer of any loss of
wages and the expenditure caused with part (s) justifying (s) for her
appearance.



ARTICLE 10
UNPAID LEAVE


10.01
The employee having at least one (1) year of service is entitled to unpaid leave
a one maximum duration twelve (12) months.  At the time of this leave, the
employee only accumulates her seniority during the thirty (30) first days.  This
leave is obtained with the help of a four (4) weeks notice.



10.02
The regular employee is entitled one (1) time per year to unpaid leave a one
duration maximum of one (1) month which can be split in two (2) periods adding
up one (1) month.



Such leave is obtained with the help of a two (2) weeks’ notice; the employer
can limit to a employee at the same time the use of the leave, if necessary the
choice is made by seniority.


ARTICLE 11
SENIORITY


11.01
The general seniority is made up by the working life inside the unit of
negotiation of a person paid for the employer, in accordance with the terms of
this convention.  Is also recognized, for the paid people aimed by the
certificate of accreditation, the duration of the service carried out for the
employer before October 2nd 1998.



11.02
A new employee is considered in period of probation until it supplemented seven
hundred and twenty (720) hours of presence to work. In the event of disciplinary
measures, dismissal, it is not entitled to the procedure of objection and
arbitration.



In spite of what precedes, the people paid in probation at the date of signature
of this collective agreement are subjugated only with residual of the period of
probation in force at the time of their recruiting, that is to say four hundred
and eighty (480) hours.
 
 
11

--------------------------------------------------------------------------------

 
 
Once the period of probation is complete, the employee acquires its rights of
seniority retroactively to its date of recruiting.


If the employer takes again with his service a employee who did not finish
before her period of probation because of a lack of work, this employee, to
acquire her seniority, does nothing but supplement the work hours which missed
at its period of preceding probation, in the condition however that it did not
run out more one (1) year since his departure.


11.03
The seniority accumulates in accordance with the provisions of this convention
and as long as it is not lost. The employee can take advantage of her rights of
seniority for all the functions covered by the unit of negotiation of which it
can fill the normal requirements of the function.



11.04
A employee loses all her rights of seniority and it is put an end to its
employment in the following cases:



Voluntary resignation;


Dismissal due to just and sufficient;


Setting on foot for a period exceeding twelve (12) months;


Sick leave or accident including industrial accident exceeding twenty-four (24)
months.


11.05
The seniority is general and must:



To prevail in the cases of promotion, transfer, retrogradation, new occupation,
put on foot, recall with work, provided that the employee can fill the normal
requirements of the task. The seniority which must prevail is that acquired at
the time when the event occurs described previously. During the posting of a
station, the seniority acquired at the last day of posting prevails. Such
provisions do not apply for the functions of team leader.


In the case of recall with the work of a employee, the employer proceeds by
registered letter or another means with acknowledgment of delivery transmitted
to the last address provided by the employee. A employee must present herself to
work the day envisaged with her opinion of recall. Between the forwarding of the
opinion of recall and the date of the presence to work required, the employer
must respect five (5) working days a minimum time. This time can be more short
if the employee authorizes to it and that it is able to present itself to work
more quickly on the instructions of the employer. In the interval, the employer
uses the services of the part-time paid people for the work, if necessary.
 
 
12

--------------------------------------------------------------------------------

 
 
No new employee or no other person whatever it is can be engaged as long as all
the paid people put on foot who are able to fill the normal requirements of the
task were not recalled in accordance with the preceding paragraph.


11.06
Mechanism of job security



a)           During a partial reduction of personnel, the employer shall first
within each occupation for which lay-offs  are necessary. Employees who are laid
off reverse order of seniority and are called back to work, if place, in order
of seniority.
 
b)           An employee laid off may displace a person employee with less
seniority.
 
c)           The employee supplanted by described procedure can, in its turn, to
prevail itself of this same procedure, and thus of continuation. At the end of
this process, the unable employee of to supplant is registered like anybody paid
part time.


d)           To supplant, a employee must fulfill the requirements normal of the
task.


E)           Seniority


The employer confirms with the person in writing paid and with the local trade
union by indicating the title of employment, the statute, it service, the
quarter of work, the number of work hours per day and it many days per week.


11.07
a)
In spite of paragraph 11.01, the seniority of the people paid with part time
accumulates one day at each eight (8) hours of presence with work.



b)           When a part-time employee obtains a station, sound seniority is
converted at a rate of twenty-two (22) days of seniority is equivalent to one
(1) calendar month.


c)           Except contrary provisions, the employee part-time, absent for one
or the other of the reasons envisaged with convention accumulates her seniority
according to her twelve (12) last month average of presence to the work or,
failing this, since her date of recruiting.
 
 
13

--------------------------------------------------------------------------------

 
 
11.08
October 1st of each year, the employer posts and gives to the trade union a list
of all the paid people aimed by the accreditation. This list understands the
following information: name, seniority, date of recruiting, classification,
address, wages, insurance number social and phone number. The list posted for
one sixty (60) days period understands only the name, the seniority, the date of
recruiting and classification. If the employee requires it, its insurance
numbers social and of telephone as its address will be held secret and not
revealed with the trade union.



Any employee can, during this period of posting, to dispute the exactitude of
the information indicated on this list and this, by way of objection in
accordance with the provisions of the collective agreement.


If a employee is absent during the period of posting, the employer forwards to
him a written opinion indicating his seniority and his date of recruiting. In
the thirty (30) days of the reception of this opinion, the employee can dispute
the contained information.


If the seniority or the date of recruitment of a employee is corrected following
a dispute under the terms of the present article, this new seniority or date of
recruiting has a retroactive effect.


In the absence of dispute, the posted list becomes final and official. If there
is an objection on part of the list, the remainder of this one becomes final and
official in waiting which the list is corrected or is the object of an
arbitration decision or a withdrawal of the objection.


11.09
If it necessary to observe the rules of the seniority under the terms of present
convention, the employer and a representative of the trade union proceed by
lottery to decide between and determine the privileges of the paid people having
the same seniority.



ARTICLE 12
VOLUNTARY CHANGE


12.01
Any vacant post or lately created governed by the accreditation is posted at the
usual places during one five (5) working days period. At the same time, the
employer transmits copy of posting to the trade union. Within a reasonable delay
preceding posting, the employer forwards copy posting with any employee goes
away for one or the other from the reasons envisaged with convention.

 
 
14

--------------------------------------------------------------------------------

 
 
12.02
A station is regarded as vacant when the regular employee who occupied it left
in a final way.



12.03
Unless the station is not abolished, when a station becomes vacant, posting is
done in the five (5) working days following the release of the station; at the
same time, the employer transmits copy of the aforesaid posting to the local
trade union.



12.04
Indications being parts of the station and having to appear on postings are:



The title of employment;
The statute;
The period of posting;
Requirements of the station;
The number of hours per week;
The quarter of work.


12.05
Any employee has the right during the period of posting to present her written
candidature for the employer unless the employee could successfully supplement
the trial period for the aforementioned station and this, in the six (6) months
preceding the period by posting.



12.06
The station must be granted and is filled by the employee who has the most
seniority among those which presented their candidature for the condition than
it can satisfy the normal requirements with the task.  The requirements must be
relevant and in relation to the station to be filled. In the event of objection,
the burden of the proof belongs to the employer.



For this purpose, the employer posts the nomination in the ten (10) days which
follow the end of the period of posting envisaged to paragraph 12.01. Copy this
posting is transmitted immediately to the local trade union and to the employee
concerned.


If the employer did not receive any candidature at the end of the period of
posting envisaged in paragraph 12.01 or that all the candidatures were rejected
for a valid reason, subject to the disputes if necessary, the employer proceeds
to fill the station by using resources external with the unit of negotiation.


12.07
The vacancy created by promotion, the transfer or the retrogradation following
or of postings must also be posted according to procedure Ci-high mentioned.





 
 
15

--------------------------------------------------------------------------------

 







12.08
The person candidate to which the station is allotted is entitled to one period
of initiation and test one duration maximum thirty (30) workdays. This period
cannot be stopped that by an absence authorized by present convention. If the
employee is maintained in her new station at the end of her trial period, it is
considered, at this moment, to satisfy the normal requirements with the task.

 
12.09
During the trial period, the employee who decides to reinstate her old station
or which has to reinstate her old post office at the request of the employer
does it without damage with her rights acquired to her old station. If the
employee has to reinstate her old station, it falls to the employer to prove
that the employee did not satisfy the normal requirements with the task.



12.10
a) The employee assigned to a station out of field of application of this
convention is entitled to one trial period twelve (12) months.



b)            In any time before the expiry of the trial period, the employer
can turn over the person paid to his preceding station and the employee can
voluntarily go back there.


c)           With the expiry of the trial period, such a employee loses the
rights which acknowledges to him present convention and, if it turns over to a
station inside the unit of accreditation, it is regarded as a new person paid
without seniority.


d) Such an assignment with the possibility of return envisaged to the
subparagraph b)
can be carried out only once.


12.11
In the process envisioned by paragraph 12.01 and following, the employer can
always fill by paid people the station temporarily for necessary time until the
allotment procedure of station is finished.



12.12
Stations



When the employer abolishes a station, it must give of them two (2) weeks a
written notice to the employee concerned and to the local trade union. In the
absence of such opinion, the employee must receive the same one remuneration
which it received before the abolition of its station and this, for duration
envisaged of the notice.
 
 
16

--------------------------------------------------------------------------------

 
 
ARTICLE 13
DISCIPLINARY MEASURES

13.01
Any measurement or disciplinary opinion is addressed to the employee in writing
and contains the explanatory memorandum. A copy of this disciplinary measure is
sent in forty-eight (48) the hours to the trade union and the local trade union.
In any disciplinary matter the burden of the proof belongs to the employer.





13.02
In all the cases of dismissal or suspension, the employer can meet the employee
concerned to explain his reasons and this, before imposing the sanction.



13.03
At the time of a disciplinary opinion, of a dismissal or a suspension, the
employer transmits in writing to the person paid with copy with the trade union
and the local trade union, all the facts and reasons known at the time of
measurement which caused the disciplinary opinion, the dismissal or the
suspension. Subsequently, so from other facts justifying the disciplinary
opinion, the dismissal or the suspension comes to knowledge from the employer,
those will be communicated to the trade union and this, at least thirty (30)
days before the date of hearing of the objection, if necessary.



13.04
Any employee convened by the employer for disciplinary reasons must be
accompanied by her union representative. At the time of this interview, the
employee and the union representative are remunerated as follows. If this
convocation takes place during the normal day of work of the paid people, these
paid people do not undergo any loss of wages because of the convocation. If the
paid people are convened after their normal day of work, they will be
remunerated for the time spent in an interview with the representatives of the
employer.



13.05
No employee will be held to present itself apart from her normal hours of work
with a convocation requested by the employer.



13.06
On request with the personnel manager or her representative, a employee can,
with the preliminary permission of the employer and over her work hours, to
consult her disciplinary file in the presence of an union representative, if she
wishes it. She can also obtain copy of the relevant parts for a hearing in
relation to an objection or an industrial accident or occupational disease. The
employee cannot misuse her right to consult her disciplinary file. In any event,
the consultation of the disciplinary file should not be made if the normal
operations of production are affected.

 
 
17

--------------------------------------------------------------------------------

 
 
The employer gives or forwards in the seven (7) days to the dismissed employee a
complete copy of his file.


13.07
A disciplinary measure which is rescinded by the employer or is declared
nonfounded by the referee cannot be called upon against the employee.



13.08
No consent signed by a employee can be to him opposite in front of a referee
unless it is about a consent signed in the presence of a witness or that the
employee does not raise opposition to this consent.



13.09
A court of arbitration can appreciate the circumstances which surrounded
resignation of a employee and the value of the aforesaid assent.



Notwithstanding any form of the employer, at the time of a resignation with
notice, the employee can cancel her resignation if she warns about it the
employer before the effective date of its departure.


13.10
The employer withdraws file of the employee, with the expiry of one twelve (12)
months period, any opinion of disciplinary measure or reprimand put forth with
regard to a person paid in the condition that it there of similar offense in the
twelve (12) following months did not have the opinion or reprimands.



In spite of what precedes, the period during which the employee prevailed
herself of the unpaid leave mentioned in paragraph 10.01 of present collective
agreement is not entered for purposes of the application of the paragraph which
precedes.


13.11
File of the employee Formulas having to appear with the file of the employee:



Formulate job application; Promotion, transfer, retrogradation; Disciplinary
measure;
Report of absence and delay;
Medical reports;
Reports of industrial accident.


ARTICLE 14
GRIEVANCES


14.01
An objection means very felt sorry for or disagreement referring directly or
indirectly to the work conditions, the collective agreement or the law.

 
 
18

--------------------------------------------------------------------------------

 
 
14.02
The parts try to regulate the objections as quickly as, possible.



14.03
The objection must be submitted to the written employer by the employee, the
trade union or the local trade union in forty-five (45) the days of the
knowledge of the fact from which the objection rises.   The employer must give
his written answer in the ten (10) days following the reception of the objection



14.04
In the event of unsatisfactory answer or in the absence of answer, the trade
union can subject the objection to the arbitration.



14.05
The trade union can make and subject an objection on its behalf in the name of a
employee, of a group of paid people or the whole of the paid people.



14.06
The employee who leaves the service of the employer without to have perceived
the totality of the sums which are due for him can claim them by way of
objection.



14.07
The objection is heard by single referee, chosen by the parts and, in the
absence of agreement on the choice of a referee, the Labor Code applies.



14.08
The expenses and fees of the referee are paid with shares equal by the parts to
present.



14.09
When the decision of the referee implies a monetary compensation, it can order
that the legal interest is added on the real amount and this, as from the
deposit of the objection.



While rendering a decision about an objection, the referee should not withdraw,
add or modify anything in present convention.


14.10
With regard to disciplinary matters, the single referee can confirm, modify or
break the decision of the employer; he can, if necessary, substitute for it the
decision which appears right to him and reasonable taking into account all the
circumstances of the business.



14.11
Burden of tasks



14.12
In the case of an objection of burden of the tasks, the single referee can
appreciate the workload and order to the employer to apply corrective measures
when the burden of tasks is objectively unreasonable.

 
 
19

--------------------------------------------------------------------------------

 
 
ARTICLE 15,
WORK HOURS


15.01
The normal week of work of the regular paid people is made up forty (40) work
hours distributed according to the needs for the service, of the Monday to
Friday inclusively.



In spite of what precedes, the employer can, if the needs for the service
require it, create stations of end of the week.  The employer must also respect
the seven (7) additional clause days notice a change in the work hours.  If
necessary, the choice of the work hours is made by seniority.


15.02
a)
The normal day of work is ten (10) hours distributed on four {4) days.  Work
hour for the paid people of quarter of day, begins at 6:30 and finishes at
16:30.



Schedule of work for the people paid on the quarter of evening begins with 16:30
and finishes at 2:30.


In spite of what precedes, the employer reserves the right for some stations to
distribute the work hour over five (5) workdays of eight (8) hours.


Additional clause the creation of a third quarter of work, the day normal will
be eight (8) hours.


b)           The work hours which compose the duration of the normal day of work
must be consecutive, subject to the periods of meal and of rest.


c)           The regular paid people are not subjected to one system of rotation
of quarter of work.


15.03
The paid people at least are entitled per work day to one period thirty (30)
minutes remunerated to take their meal. The paid people are not held to take
their meal with the establishment.



15.04
Any employee is entitled to two periods of rest fifteen (15) minutes paid per
quarter of work. This time includes the periods of displacement between the work
station and the place of the rest.

 
 
20

--------------------------------------------------------------------------------

 


ARTICLE 16
OVERTIME


16.01
Any work carried by a person paid besides the day or normal week, approval or
fact with knowledge of the employer and without objection of his share, is
regarded as additional time.



16.02
The work hours carried out in additional time are remunerated by the rate and
half of the standard of regular wages of the employee.



So work must be carried out in additional time, the employer must offer it to
the regular paid people, by seniority and title of employment, and which fulfill
the normal requirements of the task.


However, in the unforeseen cases or the emergency cases, the employer the offer
in preference to regular paid people who carry the aforementioned work on the
spot.


Notwithstanding any other provision of the collective agreement, no employee
must carry out more than sixteen (16) work hours per day. Moreover, it must
always run out one eight (8) hours period between the end and the resumption of
work.


16.03
Any employee can refuse to make additional time.



However, if it is impossible to find one or of the paid people who agree to make
additional time and if it is essential to make it for the good walk of the
operations, the employer can nominate the employees having less seniority in
their function to do it. However, the conditions stipulated in this article
should not become the common practice of the employer.


16.04
The employer maintains available and accessible compilation from the hours
worked in additional time and the hours refused by each regular employee. He
transmits a copy of this compilation to the trade union, with his request.



16.05
If the employer holds of the meetings concerning work apart from the hours of
the normal week of work, the paid people held to assist to with it are then
remunerated by the rate and half (1 1/2).



16.06
Additional work is paid at the same time as the pay according to that of the
period during which work was made.

 
 
21

--------------------------------------------------------------------------------

 
 
16.07
In spite of this which precedes, at the request of the employee, payment for the
overtime is replaced by a one duration paid vacation equivalent to overtime
carried out, raised of fifty percent (50%).



The choice of the days of leave is established after agreement with the
employer. Such days must be taken in the twelve (12) months following overtime
carried out, in the absence of what they are automatically paid.


16.08
For purposes of the calculation of overtime, the annual leaves and been
unemployed and paid bank holidays are compared to workdays.



16.09
One period of fifteen (15) minutes rest is granted to the person paid between
the end of its normal day and the beginning of the additional period of
time.  Any two (2) hours period run out in additional time call one period of
fifteen (15) minutes rest.



ARTICLE 17
PAID LEAVES


17.01
a)
Spouse



That which became it in consequence of a legally contracted marriage in Quebec
or elsewhere and recognized like valid by the laws of Quebec or by the fact for
a nonmarried person paid of to reside permanently since more one (1) year with a
person nonmarried that it represents publicly like its person joint being
specified that the dissolution of the marriage by divorce or cancellation makes
lose this statute of anybody joint just as the separation in fact since more
than three (3) months in the case of one marriage not legally contracted.


b)           Child


A child of the employee, the joint person or two.


17.02
Any employee having supplemented her period of probation, profits from a leave
without loss of wages in the following cases:



a)           Death of the spouse or a child: five (5) days as from the death or
of another date authorized by the employer;
 
 
22

--------------------------------------------------------------------------------

 
 
b)           Death of his/her father, his mother, her brother, his sister: four
(4) days without count death or of another date authorized by the employer;


c)           Death of his/her father-in-law, his mother-in-law, her
daughter-in-law, her son-in-law, his grandparents, his brother-in-law, his
sister-in-law, her grandson or his grand-daughter: two (2) days;


d)           Birth or adoption: five (5) days paid, plus one (1) week without
balance if the employee wishes it.


e)           A employee having supplemented her period of probation in the case
of has right death of the grandfather or the grandmother of the spouse: I day of
the funeral without treatment;


f)           In all the cases envisaged with the present article, a employee
must warn I employer as soon as possible after the knowledge of the event.


17.03
A employee, having supplemented her period of probation, is entitled to one (1)
day off without loss of wages, at the time of her marriage. This leave is taken
the day of the marriage or the day before its marriage.



A employee can also go away from work, without wages, the day of the marriage or
the civil union of the one of her children, her father, her mother, a brother, a
sister or a child of joint sound.


17.04
At the time of the absences mentioned in the paragraphs which precede, the
employee receives a remuneration equivalent to that which it would receive if it
were with work this day.



17.05
Parental leave and of maternity



Besides the provisions envisaged with the laws and regulations of a provincial
or federal nature, the father or the mother of a new-born child or adoptee is
entitled to the following provisions:


With the help of a notice of at least two (2) weeks, the employee is entitled to
an unpaid leave or partial without balance one maximum duration two (2) years.


At the time of the notice, the employee specifies the installation of the
partial leave without balance, if necessary.


With the help of a two (2) weeks’ notice, the employee can modify or put an end
to the unpaid leave or partial without balance.
 
 
23

--------------------------------------------------------------------------------

 


The return to the work of the employee is made without damage with its rights,
benefit and preferences just like if it had never been absent.


17.06
A employee can go away from work, without wages, during ten (10) days per year
to fill of the obligations connected to the guard, the health or the education
of her child or of the child of united sound, or because of the health status of
united sound, her father, her mother, a brother, a sister or one of her
grandparents.



This leave can be split in days or half-days but with the agreement of the
employer in this last case.


ARTICLE 18
HOLIDAYS


18.01
The following days are paid holidays,



New Year's Day
The day after New Year's Day
Good Friday
Easter Monday
Victoria Day or La Fête de Dollard des Ormeaux
St-Jean Baptist
Confederation
Labor Day
Thanksgiving
Christmas Eve
Christmas Day
The day after Christmas Day
The day after New Year's Day
Birthday, or 1 floating Day


18.02
Any non-working leave which occurs the end of the week is deferred the first
working day which precedes or which follows the aforementioned non-working
leave. For this purpose, the employer gives a notice of one of them (1) week.



18.03
The employee held to work at the time of a non-working leave is remunerated by
double rate for the work hours carried out and this, besides the payment of the
leave.



18.04
On non-working leave, the employee receives a remuneration equivalent to the
average of her daily wages of the days worked during two (2) last week’s
complete of presence to work.

 
 
24

--------------------------------------------------------------------------------

 


ARTICLE 19
Vacation


19.01
a)
The employee having less {1) year of service with April 30th of each year is
entitled to one (1) day of paid vacation per month of service, up to ten (10)
days, with a maximum of two (2) weeks. The employee engaged before fifteenth
(15th) day of the month with right to its day off for the month where he is
engaged.



b)           The employee having supplemented one (1) year of service to the 30
April of each year is entitled to two (2) weeks of vacancies paid with four
percent (4%) of the annual salary gained between 1st May of the previous year
and April 30th of the current year.


c)           The employee having supplemented three (3) years of service with
April 30th of each year be is entitled to three (3) weeks of vacancies paid with
six percent {6%) of the annual salary gained between May 1st previous year and
April 30th of the current year.


d)           The employee having supplemented eight (8) years of service with
April 30th of each year be is entitled to four (4) weeks of vacancies paid with
eight percent (8%) of the annual salary gained between 1st May of the previous
year and April 30th of the current year.


E)           The employee having supplemented twelve (12) years of service with
April 30th of each year be is entitled to five (5) weeks of vacancies paid with
ten percent (10%) of the annual salary gained between 1st May of the previous
year and April 30th of the current year.


19.02
a)
Choice for the summer period



For the stocked summer period of the vacancies, that is to say beginning July at
the end of August, the choice will be done by seniority and by department.  The
needs for the company will be posted at the latest May 15th of each year and the
paid people will have to sign before June 1st in order to guarantee their
holiday period festival.


b)           Choice apart from the summer period


The employer grants the holiday periods according to the choice expressed by the
person paid in the condition that this one gives some a notice of at least two
(2) weeks.


19.03
The pay of vacancies is calculated separately and given on a bulletin of pay
distinct with the last pay which precedes the departure on vacation.





 
 
25

--------------------------------------------------------------------------------

 
 

19.04
In the event of final suspension of employment, the employee is entitled, in
accordance with the provisions of this article, an allowance equivalent to the
duration of the vacancies acquired and not used.

 
19.05
With the agreement of the employer, the employee can split one of her weeks of
annual vacancies in period of one (1) day.



19.06
If a non-working leave occurs during the vacancies of a employee, it could be
deferred to a later date with being fixed of assent with the employer or, if she
wishes it, being paid at the regular rate for this day at the same time as its
remuneration of vacancies at the regular rate.



19.07
The employee unable to take her vacancies for reason of disability or
occupational accident which has occurred before the beginning of her holiday
period sees her vacancies deferred automatically even beyond the following year,
except if the employee presents a request to the contrary effect.



If the vacancies could not be taken in the year following the base period, the
employee can, without damage with her rights, to ask and obtain for the total
remuneration of her pay of vacancies acquired at the date of the request.


19.08
For any absence for the base period, the method of calculating envisaged in
article 74 of the Law on the Standards of work applies. The pay of vacancy of
the previous year uses the calculation of the gross salary.



ARTICLE 20
SAFETY AND HEALTH


20.01
The employer and the trade union collaborate to reach the best possible
conditions of health, safety and health with work with an aim of preventing the
industrial diseases and the occupational accidents.



20.02
The employer will take the necessary measures to ensure safety and to protect
health from the people paid during the work hours. He must also make sure of the
maintenance of a temperature comfortable and equal to any hour of the day.



20.03
The employer recognizes a committee of health and occupational safety made up
for the trade-union part of four (4) paid people.



This committee is equal.  Each part has a vote.  The quorum at the meetings will
be of at least a representative for each part among the people whom is part of
the committee.
 
 
26

--------------------------------------------------------------------------------

 
 
20.04
The functions of this committee are those envisaged in articles 37 and 78 of Law
on the health and occupational safety.



The committee meets one (1) time in all the two (2) months and this, during the
regular hours of work.


At the meetings and work of the aforesaid committee, the paid people are famous
being with work.


20.05
The employer provides, with his expenses and all the paid people, all the means
and protective equipment individual prescribed by rules or necessary to the
achievement of a task. As for the shoes (boots) of safety that the employee must
absolutely carry for work, the employer refunds once per year of work, with the
person paid, a maximum of hundred dollars (100 $) on proof of purchase of such
shoes in conformity with the standards in force.



20.06
a)
A employee has the right to refuse to carry a work if it has reasons reasonable
to believe that the execution of this work exposes to a danger to its health,
its safety or its integrity physics, or can have the effect to expose another
person to one similar danger.



b)           The employee cannot however exert this right if the refusal to
carry the work in immediate danger the life, health, safety puts or physical
integrity of another person or if conditions of execution of this work are
normal in the kind of work that she exerts.


c)           Subject to the provisions of the law, the employer cannot make to
carry the work by another employee or one nobody who usually works out of the
establishment.


d)           The employee who exerts her right of refusal is famous being with
work when she exerts this right.


E)           When a employee refuses to carry a work, it must to inform its
immediate superior of it as soon as possible.


F)           The employer must carry out the examination of the situation and
bring them necessary corrective measures.


G)           The employer be able to require that the employee who exerted sound
right of refusal remains available on the workplaces and to affect it
temporarily with another task which it is reasonably in measure to achieve.
 
 
27

--------------------------------------------------------------------------------

 

 
In the event of objection referring directly or indirectly to the exercise of
the right of refusal, the seized referee by the objection must grant to the
employee the same presumption as that envisaged with the article 255 of the Law
on the occupational accidents and the occupational diseases.
 
20.07
No form of responsibility or disengagement of responsibility which the employer
requires of a employee is valid.



20.08
Temporary assignment



When the employer wishes to use the temporary assignment for a employee victim
of an industrial accident, the following procedure applies:


The employer must obtain the agreement of the attending physician of the
employee who signs the official form of the CSST envisaged for this purpose.


This work does not involve a danger to health, the safety or the physical
integrity of the person paid taking into account her lesion.


This work must be favorable to the readjustment of the employee.


The necessary tasks of the employee are tasks normally necessary to the company.


Such temporary assignment should not have for effect to move a person paid on
her station or to reduce the work hours of a employee.


The échant case, the work day of a person paid in temporary assignment is
reduced amongst hours necessary for transport, the treatment or the necessary
medical examination in relation to its industrial accident. The employee is then
famous being with work.


The employer gives to an union representative of the committee of health and
safety copies form signed by the attending physician.


ARTICLE 21
PAYMENT OF WAGES


21.01
The paid people are entitled, according to their occupation, at the standards of
wages envisaged with appendix A of convention.





 
 
28

--------------------------------------------------------------------------------

 
 

21.02
The wages are paid by direct deposit on its account under presentation of
supporting documents. The pay is given or poured according to the case Thursday,
with every week.

 
Additional clause an error on the pay, the employer begins to refund the person
paid in the twenty-four (24) hours.


Additional clause an error on the pay caused by the employee, this one will be
refunded on the following pay.
 
21.03
The pay of a employee who is not present at the can be given to another
employee, provided that it has a signed official authorization.



21.04
The information having to appear on the pay slips must be written in French in
normally comprehensible terms so that the employee can understand all
information which its pay slip contains:



The name of the employer;
The name of the employee;
Identification of the employment of the employee;
The date of the payment and the period of work which corresponds to
payment;
The number of hours paid with the normal level;
The number of overtime paid with applicable increase;
The nature and the amount of the bonuses, allowances or allowances
poured;
The standard of wages;
The amount of the gross salary;
The nature and the amount of the operated deductions;
The amount of the net salary paid with the employee.


No reserve can be made on the pay of a person paid without a written
authorization of the employee concerned, except for legal and obligatory
reserves prescribed under the terms of convention or by the law.


21.05
The employee who must of the money to the employer must, at every week, to
refund of her gross salary her debt towards the employer, as envisaged at the
time of the original agreement between the employee and the employer and this
one are justified to reduce the aforementioned amount on the pay of the person
paid without another formality.

 
 
29

--------------------------------------------------------------------------------

 
 
If the employee leaves her employment before to have refunded all its debt, the
employer retains on any sum to give to the employee the amount sufficient for
the payment of the debt of this person.


21.06
The employee who works at another or various stations receives the wages of the
station best remunerated for time worked by this station, in as far as it
occupied it at least one (1) continuous hour inside the same day.



In addition, the employee who works at a station whose time rate is lower than
its regular rate preserves the time rate attached to its station, except
following a setting on foot.


ARTICLE 22
TRAINING


22.01
When a new station not envisaged with present is created or when new substantial
tasks are allotted to a employee, the employer must negotiate of it the standard
of wages and the definition of tasks with the trade union. If the parts do not
manage an agreement within a reasonable delay, the litigation is subjected to
the arbitration as envisaged with the article 14 of this collective agreement.



22.02
The employer grants without expenses to the employee the formation necessary and
reasonable for his maintenance on his station when the employer brings
technological changes or that it requires requirements higher than those
necessary when the employee obtained the position which she holds. During any
formation, the employee is famous being with work.



22.03
Within the framework of the application of the law on vocational training, the
employer annually transmits to the trade union the amount of the money sums
reserved for the people frameworks and the paid people. The training program is
established after agreement with the trade union.



The distribution of the money sums must be equitable considering the proportion
amongst people paid compared to the number of people frameworks.


During any formation, the employee is famous being with work.


22.04
The surpluses former to the date of signature of the collective agreement, if
necessary, are used in priority.

 
 
30

--------------------------------------------------------------------------------

 
 
ARTICLE 23
LAY-OFF NOTICES


23.01
The employer gives an opinion written to the person paid before putting an end
with its work contract or on foot to put it for one (1) month or more.



The opinion is of one (1) week if the employee justifies less one (1) year of
continuous service, two (2) weeks if it justifies of one (1) to five (5) years
of continuous service, four (4) weeks if it justifies of five (5) to ten (10)
years of continuous service and eight (8) weeks if it justifies ten (10) years
or more continuous service.


The employer who does not give an opinion envisaged to the present article or
which gives a one insufficient duration opinion must pour with the employee a
compensation allowance equivalent to his possible wages, without taking account
of overtime, for one period equal to that of the duration or the residual
duration of the opinion to which she was entitled.


The allowance must be versed at the time of the termination of employment or the
setting on foot for more one (1) month or with the expiry of a time of one (1)
month of a setting on foot for an unlimited duration or planned for one period
of one (1) month but which exceeds this time.


ARTICLE 24
RESTROOMS


24.01
The employer agrees to maintain a room suitable for the paid people provided
with racks which can be barred by the person paid with her own lock.



24.02
The employer puts at the disposal of paid people, a place to take the meal or
the coffee breaks.   This place understands a refrigerator as well as tables and
chairs in sufficient quantity. For this purpose, the employer agrees to make
clean regularly the aforementioned room.



24.03
The employer puts at the disposal of paid people an external shelter being used
as smoking-room.



ARTICLE 25
PARKING


25.01
The employer provides free to the paid people a space of parking.

 
 
31

--------------------------------------------------------------------------------

 


ARTICLE 26
PERSONAL VEHICLE


26.01
When a employee must achieve her functions outside the establishment, she is
regarded as being with work, including the time used for her displacement.



When it uses its car, the employee receives fifty hundred {0.50 $) per
kilometer.


26.02
Except in the event of heavy fault, the employer commits himself protecting by
an insurance policy responsibility the employee of which the civil
responsibility could be committed by the fact of the performance of its duties.



If it does not take such an insurance, the employer then assumes the fact and
the cause of the employee and does not exert against the latter any claim in
this respect.


ARTICLE 27
APPENDICES AND LETTERS OF AGREEMENT


27.01
The appendices and letters of agreement form integral part of this convention.



ARTICLE 28
SUBCONTRACTING


28.01
The employer agrees not to make carry out by subcontractors of the work normally
carried out by the paid people if that causes to create a setting on foot, an
abolition of station or a reduction of the work hours. The employer informs the
local trade union of under granted contracts.



28.02
In spite of what precedes, the employer can grant in subcontracting transport by
haulage.



If necessary, the employee whose station is abolished does not undergo any
reduction in her standard of wages following the application of the procedure of
supplantation mentioned to article 11 of this collective agreement.
 
 
32

--------------------------------------------------------------------------------

 
 
ARTICLE 29
ACQUIRED PRIVILEGES


29.01
The paid people who enjoy at present advantages or privileges higher than those
envisaged than present continue to profit from it for the duration from this
collective agreement.



ARTICLE 30
SOLIDARITY FUNDS FTQ

 
30.01
The employer agrees to collaborate with the trade union to allow the paid
people, having finished their period of probation, to profit from the plan of
savings of Solidarity funds FTQ.



30.02
For this purpose, the employer agrees to pour at the Solidarity funds, for and
in the name of each employee taking part in the Funds in an account REÉR, an
amount of money equivalent to that subscribed by the person paid up to three
percent (3%) of the gained wage paid by the employer provided that the employee
pays at least the same amount.



30.03
Moreover, the employer agrees to deduce with the source on the pay from each
employee who wishes it and who signed the form of subscription, the amount
indicated by the person paid for the fixed duration or until adverse opinion.



30.04
A employee can in any time to modify the amount of her payments or to cease
subscribing while forwarding an opinion in this direction to the Funds and to
the employer.



30.05
The employer commits himself forwarding by check to the Funds at every month, at
the latest the fifteenth (15th) day of the month following the taking away, the
sums thus deduced under the terms of paragraph 30.03 as well as the sums due
under the terms of paragraph 30.02. This handing-over must be accompanied by a
state indicating the name, the insurance number social of each employee,
assembling it taken for each one under the terms of paragraph 30.03 and the
amount paid for each one under the terms of paragraph 30.02.



ARTICLE 31
INSURANCES


31.01
The employer draws up a plan of optional insurance-group whose cost is assumed
with equal shares between the employer and the paid people.



This plan must contain the following elements at least:
 
 
33

--------------------------------------------------------------------------------

 
 
A life insurance of 25,000$
A life insurance for the spouse of 10,000$
A life insurance for the children of 5,000 $
A health insurance:  no frankness and refunding with 90%
Insurance-wages: 75% minimum a hundred and four (104) weeks a plan covering the
corrective lenses as well as the contact lenses
An individual and family plan


31.02
When a employee is hospitalized, broken or in disease absence, the employer
makes him an advance of wages each week, an amount equivalent for the benefits
of insurance-wages and this, as a long time as the aforementioned benefit are
not paid systematically and this, for a maximum of six (6) weeks.



31.03
An explanatory folder of the mode is given by the employer to each employee.



31.04
On request, the employer transmits to the trade union copies contract of
insurances.



31.05
The employee will be responsible for her claims near the insurer for the group
insurance.   The employer will provide the necessary tools for this purpose.



ARTICLE 32
SICK PAY


32.01
January 1st from each year, the regular paid people receive a thirty (30) hours
credit of disease.    The employee who becomes regular after January 1st
receives a credit proportional to what precedes.   As regards the other paid
people, they receive a percentage of a comma five percent (1.5%) added to their
wages on each pay.



32.02
The regular employee who did not use complete her hours of disease to which it
has right according to the preceding paragraph receives, at the latest on the
pay covering December 31st each year, the payment of the hours thus accumulated
and not used.  This payment is carried out on a distinct pay slip.



The sick regular employee can, as from the day of absence due to the disease and
in as much as they are working days, to draw from its credit of hour’s disease
up to hours with its credit.
 
 
34

--------------------------------------------------------------------------------

 


32.03
The employee who uses a sick leave receives one remuneration equivalent to that
which it would have received if it had worked.



32.04
Medical ticket



At the time of any sick leave of more than two (2) days consecutive, the
employer can require of the employee a medical ticket. If necessary, the
expenses of such a medical ticket are the responsibility of the employer.


With his discretion, the employer can limit to once a month, by anybody paid,
the application of this article.


32.05
Medical examination



When the employer challenges the validity of a medical certificate of a
employee, it can require a medical examination by a doctor of its choice.  In
such a case, this examination is done during the normal hours of work and the
employee is famous being with work. All the medical and ancillary medical
expenses incurred by such an examination are the responsibility of the employer.
The employee receives copy of the report of the doctor of the employer at once
that it is produced.


ARTICLE 33
TERM OF AGREEMENT


33.01
The present collective agreement between in force at the date of its signature
with full retroactive effect at March 15th 2010 for the wages and the
adjustments of wages such as benches to appendix A. It finishes it March 15th
2013.



33.02
The work conditions contained in present convention remain in force to the
coming into effect of a new convention.



33.03
If a provision of an act of a regulation of public order envisages a provision
higher than the collective agreement, this one is automatically amended in order
to be in conformity or equal so that the law envisages.



33.04
The sums due under the terms of retroactivity are paid to the people paid on a
check distinct in the thirty (30) days from the date of signature of this
convention and this, for every hour worked since March 15th, 2010.

 
 

 
 
35

--------------------------------------------------------------------------------

 
 
 
In WITNESS WHEREOF, the parties signed in Farnham, this 3rd day of the month of
June 2010.



EMPLOYER    
TRADE UNION
 
 
   
 
 
 
       
 
   
 
 

 


 
36

--------------------------------------------------------------------------------

 
 
APPENDIX WITH
TITLES OF EMPLOYMENT, RATE AND SCALES OF WAGES


1.0
The high voltage term means the employee who works on one transformer of more
than four thousand hundred and sixty (4160) volts.



1.1
Time rates and scales of wages at March 15th 2010



Rates and scales of wages in force the day preceding the date by signature of
the collective agreement or the rates and scales of wages are raised as from:


1.2
To March 15th 2010 of a sum equivalent to three comma five percent (3,5%).



 
Titles of employment
 
Probation
 
Classify B
 
Classify A
 
Winder
 
12.21
 
15.77
 
16.61
 
Winder of high voltage
 
13.41
 
16.97
 
17.81
 
Driver
 
11.95
 
14.67
 
15.21
 
Cutter
   
 
15.09
 
Collector
 
11.74
 
14.66
 
15.48
 
Day laborer
 
11.29
 
 
13.92
 
Roller
 
11.51
 
14.88
 
15.38
 
Roller of high voltage
 
12.71
 
16.08
 
16.58
 
Specialized mechanic
 
15.15
 
18.17
 
21.22
 
Assembler/welder
12.44
15.63
16.49
 
Assembler/welder high voltage
 
13.64
 
16.83
 
17.69
 
Operator of cutting machine
   
 
15.99
 
Operator of cutting machine HT
   
 
17.07
 
Operator cold folding machine
 
10.97
 
14.17
 
14.65
 
Reception
 
12.61
 
15.48
 
15.91
 
Technician
17.32
18.75
20.21
 
Technician of support
   
 
19.99

 
 
37

--------------------------------------------------------------------------------

 


1.3           At March 15th 2011, of a sum equivalent to three percent (3%).
 
 
Titles of employment
 
Probation
 
Classify B
 
Classify A
 
Winder
 
12.58
 
16.24
 
17.11
 
Winder of high voltage
 
13.81
 
17.48
 
18.35
 
Driver
 
12.31
 
15.11
 
15.67
 
Cutter
   
 
15.54
 
Collector
 
12.09
 
15.10
 
15.95
 
Day laborer
 
11.62
 
 
14.34
 
Roller
 
11.86
 
15.33
 
15.84
 
Roller of high voltage
 
13.09
 
16.56
 
17.08
 
Specialized mechanic
 
15.61
 
18.71
 
21.86
 
Assembler/welder
 
12.81
 
16.10
 
16.98
 
Assembler/welder high voltage
 
14.05
 
17.34
 
18.22
 
Operator of cutting machine
   
 
16.47
 
Operator of cutting machine HT
   
 
17.59
 
Operator cold folding machine
 
11.29
 
14.60
 
15.09
 
Reception / forwarding
12.99
15.95
16.38
 
Technician
17.84
19.31
20.81
 
Technician of support
   
 
20.59

 
 
38

--------------------------------------------------------------------------------

 
 
1.4           At March 15th 2012, of a sum equivalent to three percent (3%).


 
 
Titles of employment
 
Probation
 
Classify B
 
Classify A
 
Winder
 
12.95
 
16.73
 
17.63
Winder of high voltage
14.22
18.00
18.90
Driver
12.68
15.56
16.14
Cutter
   
16.00
Collector
12.46
15.56
16.43
Day laborer
11.97
 
14.77
Roller
12.21
15.79
16.32
Roller of high voltage
13.49
17.06
17.59
Specialized mechanic
16.08
19.27
22.52
Assembler/welder
13.20
16.58
17.49
Assembler/welder high voltage
14.47
17.86
18.76
Operator of cutting machine
   
16.96
Operator of cutting machine HT
   
18.11
Operator cold folding machine
11.63
15.03
15.54
Reception 1 forwarding
13.38
16.43
16.88
Technician
18.38
19.89
21.44
Technician of support
   
21.21

 
 
39

--------------------------------------------------------------------------------

 
 
APPENDIX  B
Shift Premium


2.1
Premium - evening and of night



Any employee assigned to the quarter of evening receives a time bonus of
seventy-five hundreds (0.75 $).


Any employee assigned to the quarter of night receives a time bonus of one
(1.00$) dollar.


2.2
Premium - team leader



Premium time of two dollars (2.00 $).


2.3
Premium -  production



In accordance with the former practice, a bonus of monthly production is versed
all to the paid people having finished their period of probation for one month
given in the second week of the next month whenever the total monthly production
of KVA divided by the total number of work hours per week is higher than eight
(8).  The bonus is half expressed as a percentage of the output higher than
eight (8). The aforementioned percentage multiplied for each person paid by her
monthly regular gross salary indicates the bonus to be poured to him.


Total KVA 1 week of the month
--------------------------------------------------
8 Working hours week of the month


If the result is of 10,8 = 100% 10 = 125%


Increase of 25% of which the half expressed as a percentage (12,5%) is versed
precedes some with the people paid by multiplying 12,5% with the regular gross
salary of the employee who worked in the month of reference.


The calculation of the bonus is given to the trade union. This bonus is added to
the wages for purposes of application of the benefit of convention.


2.4
Premium - Diligence



A bonus of assiduity to work equivalent to three percent (3%) of the wages of
the employee, including the various bonuses, will be weekly versed to each
employee present at work according to paragraph 15.01.  However, the use of the
hours of disease envisaged in paragraph 32.01 or mobile leave in paragraph 18.01
or split vacancies envisaged in paragraph 19.05 will not cause to penalize the
person paid in order to receive the aforementioned bonus.
 
 
40

--------------------------------------------------------------------------------

 
 
2.5
The premiums mentioned in appendix are integrated into the wages at the end of
application of the benefit of the collective agreement.

 
 
41

--------------------------------------------------------------------------------

 
 
LETTER OF
AGREEMENT


Considering the statute of division controls;


Considering that Madam this division;


St the single employee of


The parts are appropriate of what follows:


1.
The employee will be named at the post of operator controls envisaged with the
collective agreement and the wages will be that envisaged at the post of roller.



2.
This station will not be able to be the object of supplantation or voluntary
change, such as envisages it articles 11 and 12 of the collective agreement.



3.
The only manner of leaving this station will be an abolition of station and the
employee will be able to then prevail herself of articles 11 and 12 of the
collective agreement.



This agreement forms integral part of the collective agreement.